Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/27/21 has been entered and fully considered. 
Claims 1-14 are pending, of which claims 11-14 were previously withdrawn. 
The previous 35 USC 112f interpretations and 35 USC 112b rejections have been withdrawn due to the current amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SIM (US 2013/0309762) in view of BERZIN (US 2009/0130706) and YENCHO (US 2014/0263090). 
With respect to claim 1, adhesive unit has been interpreted under 35 USC 112f above to be polyethylene sheets for thermal bonding and their functional equivalents. SIM discloses a photobioreactor made of a transparent film comprising a reaction vessel (culture vessel) (0056); a multipurpose inlet/outlet attached at the outside of the reaction vessel with holes for an outer pipe (external tube) and an inner pipe (internal tube) can be attached (0059-63) and one or more partitions (baffles) disposed in the culture vessel (0079, Fig 5), wherein the baffles have a first edge attached to an internal surface of the culture vessel and a second top edge exposed to an internal (Fig 6) space of the culture vessel but does not explicitly disclose the multipurpose inlet/outlet at the lower end of the culture vessel. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the multipurpose inlet/outlet at the lower end of the culture vessel since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. SIM does not explicitly disclose 
With respect to claim 2, SIM discloses the reaction vessel includes at the upper portion thereof a hanging portion that is hollow so a support bar may be inserted so as to support or fix the reaction vessel (0056). 
With respect to claim 3, SIM discloses the transparent film can be low density polyethylene (LDPE), (b) a mixed film of polyethylene terephthalate and non-stretched polypropylene (PET+CPP), (c) polyacetal (POM), (d) polycarbonate (PC), (e) polyester sulfone 
With respect to claim 4, SIM discloses the multipurpose inlet/outlet is connected with a tube for injecting photosynthetic organisms, carbon dioxide gas, extracting a specimen sample and discharging gas (0061-63). 
With respect to claim 5, SIM discloses the inner pipe has a sprayer which is not limited to one type, for injecting air (0068-69) but does not explicitly disclose a four way sparger. However, it would have been a simple substitution of a known element for another to replace the sprayer with a four way sparger to obtain predictable results. 
With respect to claim 6, SIM discloses the partitions (baffles) are made of polyethylene film (both sides of baffle are made of polyethylene) (0097). 
With respect to claim 7, SIM discloses the lower ends of the bioreactors are bonded to form a V-shape (thermally bonded in an oblique direction) (0072-74). 
With respect to claim 8, SIM discloses the bioreactors can have variable volumes (0073) but does not explicitly disclose 500-1000 L of culture medium. However, it would have been an obvious matter of design choice to choose a size of 500-1000L, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
With respect to claim 9, SIM discloses the bioreactor and partitions are made of a transparent film of polyethylene (0057, 0097) but does not explicitly disclose the shape or size of the adhesive unit. However, it would have been an obvious matter of design choice to choose the size and shape claimed, since such a modification would have involved a mere change in the size and aesthetic design of a component.  A change in size or shape is generally recognized as 
With respect to claim 10, SIM does not explicitly disclose an auxiliary support installed at the lower end of the bioreactor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place a second support at the bottom of the bioreactor, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04. 

Response to Arguments
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the prior art fails to disclose the amended features. However, as stated in the above rejection the new amended limitations are taught by the combination of SIM and YENCHO. Applicant’s present no clear arguments why the above cited portion of the references do not teach this feature therefore the examiner maintains the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892 for related prior art that teaches reactors with baffles having an edge configuration as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799